Citation Nr: 1818029	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-03 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right hand disability, claimed as fingertips of the second and third digits of the right hand.

2.  Entitlement to service connection for a right toe disability, claimed as right big toe pain, to include as due to a service-connected disability.

3.  Entitlement to service connection for a right leg disability manifested by radiating pain down the lower back down the lower back to the right leg and bottom of right foot, claimed as possible sciatica or neuropathy, to include as due to a service-connected disability.

4.  Entitlement to service connection for a right foot disability manifested by radiating pain down the lower back to the right leg and bottom of right foot, to include as due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 25, 1989, to October 16, 1992, and from March 3, 2000, to March 24, 2000. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in June 2016. A transcript of this proceeding is associated with the claims file. 

In November 2016, the claim was remanded for development.

In February 2018, the Veteran submitted an RO waiver to allow Board review of the submission of additional evidence after the January 2017 supplementary statement of the case (SSOC).



FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a current right hand disability, claimed as fingertips of the second and third digits of the right hand.

2.  The preponderance of the evidence is against a finding that the Veteran has a current right toe disability, claimed as right big toe pain, to include as due to a service-connected disability.

3.  The preponderance of the evidence is against a finding that the Veteran has a current right leg disability manifested by radiating pain down the lower back down the lower back to the right leg and bottom of right foot, claimed as possible sciatica or neuropathy, to include as due to a service-connected disability.

4.  The Veteran is shown to have a current right foot disability manifested by radiating pain down the lower back to the right leg and bottom of right foot, to include as due to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right hand disability, claimed as fingertips of the second and third digits of the right hand, have not been met.  38 U.S.C. §§ 1101, 1110, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for entitlement to service connection for a right toe disability, claimed as right big toe pain, to include as due to a service-connected disability, have not been met.  38 U.S.C. §§ 1101, 1110, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for entitlement to service connection got a right leg disability manifested by radiating pain down the lower back down the lower back to the right leg and bottom of right foot, claimed as possible sciatica or neuropathy, to include as due to service-connected disability, have not been met.  38 U.S.C. §§ 1101, 1110, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  The criteria for entitlement to service connection for right foot disability manifested by radiating pain down the lower back to the right leg and bottom of right foot, to include as due to a service-connected disability, have been met.  38 U.S.C. §§ 1101, 1110, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a March 2010 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding records, VA has obtained all of the Veteran's service personnel records, service treatment records, and VA treatment records.   In December 2016, the Veteran informed VA that he did not have any private treatment records.

Regarding VA examinations, the Veteran was examined on 9 occasions:  April 2001, November 2006, February 2009, April 2010, November 2010, December 2010, April 2011, November 2012, and January 2017.  

However, the Veteran argued that his January 2017 VA examination was inadequate because of examiner bias against the Veteran.  However, the January 2017 VA examination report does not reflect that this examination was inadequate for adjudicative purposes.  Specifically, the report shows that the examiner followed examination protocol in examining the Veteran, and offered full medical opinions with rationales based on review of the Veteran's claims file.  38C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Moreover, the Veteran has not pointed to any evidence in the record that would cast doubt upon the examiner's competence and qualifications, or alleged inappropriate behavior.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As such, VA's duty to assist was satisfied.  

II.  Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303 (a). 

Certain chronic disease entitled to presumptive service connection, like arthritis and organic diseases of the nervous system, if manifested to a compensable degree of at least 10 percent within one year after service.  38 C.F.R. § 3.309(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2017).  The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a Veteran has a chronic condition in service and still has that condition. 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The United States Court of Appeals for the Federal Circuit has clarified that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (stating that when service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition).  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Factual Background and Analysis

Right Hand Disability

In the June 2016 Board hearing, the Veteran testified that during service, his right hand was caught in a closed car door, which resulted in smashed and curved fingers, as well as a half-inch cyst.  The Veteran reported that his nails subsequently fell off.  The Veteran detailed that over time, he has experienced increased pain in his right hand, and he also has limited hand and finger strength.  Id. at p. 7.

The Veteran's service treatment records show that in November 1989, he was treated for a smashed right hand after a car door closed on his second and third fingers.  The assessment was soft tissue injury to second and third right fingers and no fracture.  A treatment note indicated that the soft tissues and bony structure showed no significant abnormality and that the Veteran had a normal digit  See February 2014 service treatment records, pp. 25-26.

In November 2012, the Veteran was afforded a VA examination.  The examiner noted the Veteran's 1989 right hand crush injury but found no current diagnosis.  The examiner noted that the 1989 injury resolved, and though the Veteran reported increased pain and numbness in the mid-1990s, there was no objective evidence of current damage or loss of use, including an X-ray at the time that was negative for a fracture.  He opined that it was less likely than not that the claimed condition was due to the Veteran's in-service injury.  See March 2014 CAPRI, pp. 305-306; November 2011 VA examination, p. 11. 

In an April 2013 letter, Dr. Ali opined that the Veteran's claimed right hand disability was at least likely as not due to the 1989 in-service injury.  Dr. Ali noted that the Veteran has weakness and severe arthritis in his second and third fingers, in addition to muscle spasms in his hand.  Dr. Ali did not provide supporting rationale, and there is no other evidence of record, such as diagnostic imaging, showing arthritis in the Veteran's second and third fingers.

In the January 2017 VA examination, the examiner stated there is no current diagnosis for the claimed right hand condition.  The examiner noted that while the Veteran did have a diagnosis of hand contusion while in the military, an X-ray at the time of injury showed no skeletal injury and the condition resolved.  Noting that the Veteran stated that he still has decreased strength and a "knot" in his right hand, the examiner explained that a contusion or bruise is a temporary disorder which typically resolves in several weeks without residuals or long lasting sequelae.  The examiner reviewed January 2017 X-rays, noting that the X-rays showed mild demineralization of the osseous structures, with no fracture, no subluxation, no dislocation, no suspicious osseous lesion or soft tissue abnormality, and no significant degenerative change.  In sum, the examiner concluded that there were no acute/suspicious findings except for mild osteopnenia in the Veteran's right hand.  

Upon review of the X-rays and clinical examination, the examiner further concluded that the Veteran does not have arthritis of the right hand, reiterating the January 2017 X-rays findings.  The examiner addressed Dr. Ali's April 2013 presumptive clinical diagnosis of arthritis based on patient complaints.  The examiner stated the Veteran's clinical presentation at this January 2017 exam was not consistent with osteoarthritis, noting that the Veteran's current X-rays did not show the characteristic features of arthritis and physical examination did not likewise show characteristic features like bony enlargement without signs of synovitis.  The examiner further explained that osteoarthritis of the hand is usually bilateral and that pain alone, without objective evidence of a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a medical diagnosis or physical impairment. 

In sum, the January 2017 VA examiner concluded that there is no objective evidence of chronic disease or pathology of the right hand at this time.  Without a diagnosed right hand condition, the examiner stated that an opinion as to the nexus to military service is not warranted.  

The first required element of a direct service connection claim is a present disability.  

Here, the Board has carefully reviewed evidence in the claims file regarding whether the Veteran has a present right hand disability.  The Board does not find Dr. Ali's current diagnosis of severe arthritis in the right hand probative because Dr. Ali did not provide a supporting rationale for this opinion and imaging studies done in support of both the January 2017 and November 2012 negative opinion further indicate no evidence of right hand arthritis, fracture, or abnormal results.  Additionally, the X-ray conducted at the time of the in-service right hand injury in 1989 indicated no fracture and service treatment records indicate that the right hand injury had resolved.  While the Board acknowledges the Veteran's complaints of right hand pain, it finds highly probative that the Veteran's complaints are not supported by objective medical evidence of a current right hand disability.

In light of the foregoing, the Board finds that the Veteran does not have a current right hand disability and, thus, is not entitled to service connection.

Right Toe Disability

The Veteran contends that he has a right toe disability resulting from a 1992 injury that occurred when he hit his toe on metal while working in a warehouse.  The Veteran maintains that he continues to feel pain in his toe.  Also, at the June 2016 hearing, the Veteran also suggested that his service-connected lumbosacral strain and/or non-service connected piriformis syndrome might have aggravated his claimed right toe disability. 

Service treatment records reveal that in August 1992, the Veteran was treated for a complaint involving a painful right big toe, which was injured three weeks prior.  The assessment was posttraumatic capsulitis of the right 1st metatarsophalangeal joint.  The injury was noted to be resolved approximately three weeks later  See February 2014 service treatment record, pp. 53, 58. 

In August 2003, the Veteran complained of occasional radiating pain down his right leg to his right foot with pins and needles sensation.  See March 2009 medical treatment record, p. 80.

In October 2008, the Veteran complained of a shooting pain down his right leg.  See March 2009 medical treatment records.

In a February 2009 VA examination, the Veteran was diagnosed with small asymptomatic bilateral heel spurs.  An X-ray taken at this time showed no acute ossesus, articular, or soft tissue abnormalities seen.  Making no mention of the Veteran's right big toe, the examiner said that there was no current diagnosis for the feet and thus he could provide no opinion.  

In a September 2009 VA podiatry treatment record, the Veteran reported bilateral foot pain tingling and burning and described his in-service toe injury.  The assessment was chronic foot pain/bilateral fasciitis and possible radiculopathy.  The treater noted that radiculopathy may be a cause of some or all of the Veteran's bilateral, symmetrical foot pain.  See March 2014 CAPRI records, p. 432.

In the April 2010 VA examination, the examiner noted that the Veteran had difficulty with toe standing to demonstrate heel inversion due to low back pain complaints and sciatica.

In a November 2012 VA examination, the examiner noted that the Veteran's 1992 in-service right big toe traumatic capsulitis resolved within a couple of months.  The examiner noted that 1992 X-rays indicated no fractures of the right big toe even though the Veteran complained of pain over the past several years.  The examiner also noted that November 2012 X-rays indicated no abnormal results.  As such, the examiner opined that it was less likely than not that the claimed right toe disability was due to service, noting there was no permanent damage or objective findings related to the Veteran's reported pain.

In a February 2013 electromyogram (EMG) consult, the Veteran's electrodiagnostic testing indicated no evidence of right lumbosacral radiculopathy affecting the LS-S1 nerve roots, nor any evidence of peripheral neuropathy in the lower extremities.  The Veteran was instead diagnosed as having right facet-mediated lower back pain with piriformis syndrome.  See May 2013 medical treatment record.

In Dr. Ali's April 2013 letter, he opined that the Veteran's claimed right toe disability was at least as likely as not caused by the 1992 warehouse injury, noting that the Veteran has "severe arthritis to this day because of this injury."  Dr. Ali did not provide his opinion with a supporting rationale and evidence from imaging studies.  

In December 2016, the Veteran complained that he had a tingling sensation that went from his back, down his leg, to his foot and big toe.  See December 2016 report of general information.

In the January 2017 VA examination, the examiner stated the Veteran does not have an independent right foot diagnosis.  The examiner stated that without a diagnosed foot condition, an opinion as to the nexus to military service is not warranted.  The examiner explained that the Veteran's claimed "foot pain" is consistent with the Veteran's diagnosed piriformis syndrome and not an organic foot diagnosis.  The examiner stated that piriformis syndrome occurs with entrapment of sciatic nerve and thus presents with nerve issues in the distribution of sciatic or subsequent nerves.

Additionally, the examiner further stated that the Veteran does not have arthritis of the right big toe, but rather that he has small bilateral heel spurs.  Upon X-ray review and clinical examination, the examiner explained that there were no acute osseous, articular or soft tissue abnormalities seen except for tiny calcaneal spurs present bilaterally.             

Regarding Dr. Ali's March 2014 presumptive clinical diagnosis of arthritis based on the Veteran's complaints, the examiner stated that the Veteran's clinical presentation at this January 2017 exam was not consistent with osteoarthritis.  The examiner explained that a 2009 X-ray did not show the characteristic features of arthritis like:  marginal osteophytes, joint space narrowing, subchondral sclerosis, and cysts.  Further, the examiner noted that osteoarthritis of the great toe is usually bilateral.  Osteoarthritis symptoms include great toe pain with standing and during ambulation, as well as the common deformities of hallux valgus, hallux rigidus, and cross-over toes.  These deformities with their bony enlargements can lead to a "bunion" that would be aggravated by rubbing against any footwear.  However, the examiner noted that the September 2009 VA podiatry treatment record did not note any of these symptoms.   Also, the examiner noted that the April 2010 VA examination indicated that the Veteran's difficulty performing toe standing due to low back complaints and sciatica was subjective in nature.  Finally, the examiner noted that pain alone, without objective evidence of a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a medical diagnosis or physical impairment.    

Regarding whether the Veteran's claimed right toe disability was caused or aggravated by his service-connected lumbosacral strain and/or his non-service connected piriformis syndrome, the examiner stated that the Veteran does not have an independent right foot diagnosis.  Without a diagnosed right foot condition, the examiner stated that an opinion as to the nexus to military service is not warranted.  

The first required element for direct or secondary service connection is a present disability.  

Here, the Board has carefully reviewed the evidence in the claims file for a present right big toe disability.  Regarding arthritis, the Board notes that while Dr. Ali diagnosed the Veteran as having a current diagnosis of severe arthritis of his right big toe, his opinion is not supported by a rationale or any imaging studies and, thus, the Board accords it little probative value.  In contrast, the January 2017 and November 2012 negative opinions are supported by X-rays that indicate no right toe abnormality or arthritis.  Regarding present residuals from the in-service injury, the Board finds highly probative the Veteran's  service treatment records indicating that his right toe injury resolved within three weeks because contemporaneous X-rays indicated no fractures and the subsequent X-rays after service confirming no fracture.  Regarding radiculopathy or peripheral neuropathy, the Board finds probative the February 2013 EMG consult stating that the Veteran did not have radiculopathy or peripheral neuropathy, but that he did have piriformis syndrome because this statement was supported by objective medical testing.  Furthermore, the Board finds probative the December 2010 VA opinion stating that there was no current diagnosis of any radiculopathy or peripheral neuropathy because it was conducted upon physical examination after file review.

As such, the Board finds that the Veteran does not currently arthritis, residuals from his in-service right toe injury, radiculopathy, or peripheral neuropathy.  However, the Board finds that the Veteran does have a present diagnosis of piriformis syndrome that extends into his right big toe.

The second required element on a direct service connection claim is the incurrence of a disease or injury in-service or within one year thereafter.  

Here, there is no contemporaneous evidence to support any complaint, diagnosis, or treatment for piriformis syndrome while on active duty or within one year afterward and the first complaint of radiating pain was in August 2003 2003, over 3 years after active duty service.  As such, the Board finds that he did not incur piriformis syndrome while on active duty and the second required element is not met.  

As such, the Veteran's right big toe disability claim does not qualify for direct service connection.    

In the alternative, a secondary service connection claim requires a link between a present disability and a service-connected disability.  Regarding this link, the Board finds probative the January 2017 opinion that explained that piriformis syndrome is not related to the service-connected lumbosacral spine disability because the opinion provided a detailed medical rationale indicating an alternative origin for piriformis syndrome, namely that piriformis syndrome occurs with entrapment of sciatic nerve and thus presents with nerve issues in the distribution of sciatic or subsequent nerves.
 
While the Board recognizes that the Veteran contends that the radiating pain he experiences is related to his service-connected lumbosacral strain, it finds that his lay statements hold less probative value than the opinion of a professional medical practitioner regarding the diagnosis and etiology of piriformis syndrome since such an opinion requires medical training and experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  As such, the Board finds that there is no link between the Veteran's piriformis syndrome and his service-connected lumbosacral strain.

In light of the foregoing, the Veteran is not entitled to service connection on a secondary basis.

Right Leg Disability

The Veteran contends that he currently has shooting pain from the right side of his lower back that extends down his buttock, hip, the back side of his right leg, and down to his right foot related to that injury.  The Veteran maintains that while the sensation was initially intermittent, it is now almost constant.  The Veteran asserts that this radiating right leg pain is due to his service-connected lumbosacral strain.  See September 2009 statement in support of claim; June 2016 Board hearing testimony. 

In a September 2009 VA podiatry treatment record, the Veteran was diagnosed with possible radiculopathy, noting that it may be causing some or all of the Veteran's radiating pain down his legs and his bilateral, symmetrical foot pain.  See March 2014 CAPRI records, p. 432.

In an April 2010 VA examination, the examiner noted that the Veteran had difficulty with toe standing to demonstrate heel inversion due to low back pain complaints and sciatica.

In a November 2010 VA examination, the examiner noted the Veteran's reported symptoms of radiating pain and his right leg feeling heavy and weak.  The examiner noted that the Veteran's condition did not cause generalized muscle weakness, wasting, or atrophy.  The examiner noted that the Veteran's neurological examination was within normal limits, and there was no objective evidence of radiating pain on movement.  The examiner gave a diagnosis of lumbosacral strain, noting that there were no objective signs of peripheral nerve involvement. 

In a December 2010 VA examination, the examiner opined that there was no relationship between the Veteran's service-connected lumbosacral strain and a present right lower extremity disability.  The examiner explained that there are no radicular findings at all and no noted neurological deficit to indicate such a disability.  Additionally, the examiner noted that a December 2010 X-ray indicated that the Veteran's lumbar spine was within normal limits.

As noted above, the February 2013 electromyogram (EMG) diagnosed the Veteran with right-mediated lower back pain with piriformis syndrome.  

In his April 2013 letter, Dr. Ali opined that it was at least as likely as not that the Veteran's sciatica condition was due to his service-connected lumbosacral strain.  Dr. Ali noted that the Veteran experienced shooting pain from his right lower back down to the bottom of his right foot and that he was given a diagnosis of piriformis syndrome, which causes sciatica.  However, Dr. Ali did not offer a rationale to support his opinion that the Veteran's right leg condition was caused by lumbosacral strain, nor did he offer any other objective medical evidence in support of his opinion.

In the January 2017 VA examination, the examiner stated that the Veteran did not have an additional current right leg diagnosis aside from his service-connected right knee condition.  While the examiner noted that the Veteran stated that his right leg condition has to do with the pain that radiates down the back of his leg to his right big toe, the examiner opined that there is no objective evidence of chronic disease or pathology of the foot.  As such, the examiner stated that without an additional diagnosed right leg condition, an opinion as to the nexus to military service is not warranted.

Regarding the Veteran's diagnosed piriformis syndrome, the examiner stated that it is less likely than not that the Veteran's piriformis syndrome was caused or aggravated by his service-connected lumbosacral strain.  First, the examiner explained that piriformis syndrome is neuropathy secondary to entrapment of sciatic nerve at the piriformis muscle and that this entrapment may develop following trauma to the gluteal or piriformis muscle that result in fibrosis encapsulating the sciatic nerve.  The examiner stated that the classic radicular symptoms of sciatica are not a common presentation of piriformis syndrome and that the lumbar spine is not involved in the pathogenesis of piriformis syndrome.  Rather, the examiner stated that the lumbar spine can result in radiculopathy that presents with similar symptoms to piriformis syndrome.  However, the examiner noted that the Veteran did not have radiculopathy as noted in his February 2013 VA EMG consult.  As such, the examiner concluded that there is no electrodiagnostic evidence of right lumbosacral radiculopathy affecting the L2-S1 nerve roots in the muscles tested, nor is there electrodiagnostic evidence of peripheral neuropathy affecting the lower extremities.     

Second, the examiner noted that the Veteran stated in his September 2009 statement that he has had shooting pain from his right lower back down to his right foot since the 2000 in-service injury to his back that caused lumbosacral strain and that this pain was intermittent but is now constant.  The examiner stated that this claim is neither consistent with piriformis syndrome nor lumbar radiculopathy because a strain is a temporary soft-tissue disorder which typically resolves in several weeks to months without residuals or long lasting sequelae.  The examiner concluded that there was no significant back injury and no objective evidence of a residual back pathology documented in the Veteran's service treatment records and that this diagnosis should not be used when there is a complaint of pain without objective evidence of chronic disease or pathology.  Furthermore, the examiner noted that as in the November 2010 VA examination report, the diagnosis of a "strain" is often used inappropriately by fee-based examiners instead of a more definitive or accurate diagnosis.  Finally, the examiner noted that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a medical diagnosis or physical impairment.    

As noted above, the Veteran has a present diagnosis of piriformis syndrome.

For the second required element is an in-service injury or disease, the claims file contains no contemporaneous evidence to support a complaint, diagnosis, or treatment for piriformis syndrome while on active duty or within one year after active duty and the first complaint of radiating pain was in August 2003 2003, over 3 years after active duty service.  As such, the Board finds that the did not incur or aggravate piriformis syndrome in-service and element two is not met.

In light of the foregoing, the Veteran's right leg disability claim is not entitled to direct service connection.    

In the alternative, secondary service connection may be established if a present disability is related to a service-connected disability.  As noted above, the Veteran has both a present piriformis syndrome disability and a service-connected lumbosacral strain.  Thus, the Veteran has met the first two of the three required elements to establish secondary service connection.

The final element to establish secondary service connection is a link between the present disability and the service-connected disability.  In regard such a link, the Board accords little probative value to Dr. Ali's opinion that the Veteran's current piriformis syndrome is related to his service-connected lumbosacral strain because this opinion is not supported by any rationale, nor is it supported by any objective medical evidence.  As noted above, the Board finds highly probative the January 2017 VA opinion that concluded that the Veteran's piriformis syndrome is not etiologically related to a lumbosacral strain because this opinion has a supporting medical rationale explaining that lumbar spine is not involved in the pathogenesis of piriformis syndrome, but has an alternative origin.  

While the Board recognizes that the Veteran contends that the radiating pain he experiences is related to his service-connected lumbosacral strain, it finds that his lay statements hold less probative value than the opinion of a professional medical practitioner regarding the etiology of piriformis syndrome since such an opinion requires medical training and experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

In light of the foregoing, the Board finds that the Veteran's present piriformis syndrome is not etiologically related to his service-connected lumbosacral strain and, thus, his right leg claim is not entitled to service connection on a secondary basis.

Right Foot Disability

The Veteran claims that he has a present right foot disability that is related to his service-connected lumbosacral strain and other associated service-connected disabilities due to the alteration in his biomechanical movement caused by these disabilities.  See May 2011 statement in support of claim; May 2013 correspondence. 

The Veteran's service treatment records indicate a diagnosis of moderate asymptomatic pes planus at service entry in August 1988 and no mention of plantar fasciitis.  In a March 2000 treatment, the Veteran twisted his right knee in-service and complained of right foot pain.  See February 2001 service treatment records; February 2014 service treatment records.  

In January 2001, the Veteran was diagnosed with plantar fasciitis.  See February 2001 medical treatment records.  Also in January 2001, the Veteran's wife wrote a letter indicating that the Veteran had pain in knee, back, and foot that affects him daily and constantly.

In February 2001, the Veteran complained of pain in his right foot that he associated with his March 2000 in-service injury to while jumping into a pit .  See February 2001 statement in support of claim.  

Shortly after leaving active duty, in an April 2001 VA examination, the examiner noted a history of right plantar fasciitis and bilateral pes planus and diagnosed right plantar fasciitis.  The examiner noted that the Veteran reported right foot pain 10 days after sustaining the March 2000 in-service right knee injury.  No X-rays were taken at this April 2001 VA examination.  

In an August 2006 VA treatment note, the Veteran's was diagnosed with plantar fasciitis and pes planus, but it was noted not to be source of his foot pain.  No X-rays were taken during this treatment.  See November 2006 medical treatment records.

In a December 2006 VA examination, the examiner diagnosed the Veteran with moderate bilateral symmetric pes planus of hereditary origin, neither caused by nor progressed by military service.  The examiner also diagnosed the Veteran with plantar fasciitis bilaterally with contributory tight gastro-soleus complex bilaterally, and some pattern of tendo Achilles tendinitis that was bilateral, symmetrical, mild, and associated with equinus.  However, the examiner did not identify a direct causal relationship between the Veteran's military service and his current complaint pattern, nor did he find a significant relationship between the Veteran's foot disabilities and his other systemic complaints.  See March 2009 medical treatment records.  See March 2009 medical treatment records.

In a February 2009 VA examination, the examiner opined that the Veteran did not have a current diagnosis for his feet, and specifically noted that February 2009 X-rays indicated no pes planus.  The examiner made no mention of plantar fasciitis.

In September 2009,VA treatment notes from a podiatrist indicate a diagnosis of bilateral plantar fasciitis and chronic pain.  Medical observation indicated pes planus as well as plantar fascia.  However, X-rays indicated that the Veteran's right foot was normal appearing, with very mild plantar spurring.  See March 2014 CAPRI records, p. 429.

In an April 2010 VA examination, the examiner noted that the Veteran had hereditary pes planus, but that it was not aggravated beyond its normal progression by military service.  The examiner further noted that the Veteran had chronic bilateral plantar fasciitis, but that it was not diagnosed until 4 years after military service and, thus, it could not be correlated to his active duty time.  No imaging studies were conducted at this examination.

In an April 2011 VA examination, the examiner opined that the Veteran did not have a diagnosis of pes planus by either physical examination or by X-ray.  The examiner further noted that it was very unlikely that the Veteran had plantar fasciitis either since the only evidence for it was the Veteran's subjective complaints.  The examiner further noted that the Veteran had no indications of pain on ambulation and walked with a brisk, normal gait.

In a November 2012 VA examination, the examiner noted November 2012 imaging studies indicated no abnormal findings regarding the Veteran's right foot.  The examiner also noted that the April 2010 (erroneously) and April 2011 VA examinations diagnosed no plantar fasciitis and no pes planus.

In the January 2017 VA examination, examiner was asked to provide an opinion as to whether it is at least as likely as not that the claimed right foot disability, which is manifested by radiating pain from the lower back to the bottom of the foot, was caused or aggravated by service-connected lumbosacral strain and/or non-service connected piriformis syndrome.    

In response, the examiner stated that the Veteran did not have a current right foot diagnosis.  The examiner stated that without a diagnosed foot condition, an opinion as to the nexus to military service is not warranted.  The examiner explained that the Veteran's claimed right foot pain is consistent with the Veteran's diagnosed piriformis syndrome and not with an organic foot diagnosis.  She noted that piriformis syndrome occurs with the entrapment of the sciatic nerve and thus presents with nerve issues in the distribution of sciatic or subsequent nerves.

The examiner noted that the Veteran underwent a podiatry examination in September 2009 that noted a possible radiculopathy and proposed a nerve conduction study to elicit the source of the Veteran's foot pain.  However, the examiner noted that the Veteran did not have radiculopathy as noted in a subsequent February 2013 VA EMG consult.  The examiner stated that the EMG consult indicated that there is no electrodiagnostic evidence of a right lumbosacral radiculopathy affecting the L2-S1 nerve roots in the muscles tested.  Also, the examiner stated that there is no electrodiagnostic evidence of a peripheral neuropathy affecting the lower extremities, noting that the April 2010 VA examination report noting difficulty performing toe standing due to low back complaints and sciatica was subjective in nature.  The examiner noted that pain alone, without objective evidence of a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a medical diagnosis or physical impairment.

Here, as an initial matter, the Board recognizes that the claim for a right foot disability was in reference to the Veteran's description of radiating pain to the bottom of his right foot.  See November 2016 Board decision and remand.  However, review of the claims file finds other diagnoses for pes planus and plantar fasciitis that have symptoms of foot pain similar to the Veteran's description.   

As such, the Board will include pes planus and plantar fasciitis along with radiating pain in the following analysis for right foot service connection.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Regarding direct service connection, the Veteran must establish that he has a present disability.  In weighing whether the Veteran has a current foot disability, the Board has considered the conflicting diagnoses from various medical professionals since immediately after the Veteran left active duty service to the present time.  The Board finds this evidence is in relative equipoise and, as such, finds that the Veteran has current diagnosis of a right foot disability, namely pes planus and plantar fasciitis.  

Regarding pes planus, the Board notes that the Veteran was diagnosed with this upon service entry.  His complaints of  chronic right foot pain since service indicate an aggravation of a pre-existing injury.  While the December 2006 and April 2010 opinions noted that the Veteran's pre-existing pes planus was not aggravated beyond its natural progression, these opinions were conclusory and were not supported by clear and unmistakable evidence to overcome the presumption of aggravation.  As such, the Board finds that the Veteran's pes planus was aggravated in service.  38 C.F.R. § 3.306.  

Regarding whether the Veteran's plantar fasciitis is related to his active duty service, the Board finds probative the contemporaneous March 2000 service treatment record indicating an in-service complaint of foot pain, as well as the January 2001, April 2001, August 2006, December 2006, and September 2009 medical records indicating a continuity of symptoms since immediately after service.  The Board also finds probative the Veteran's wife's January 2001statement regarding constant foot pain since it corresponds to the Veteran's complaints and the medical evidence.  While the Board is mindful that there are medical opinions indicating that there is no link to active duty service, the Board finds that overall evidence is in relative equipoise.  Granting the benefit of the doubt to the Veteran, the Board finds that the Veteran has a foot disability related to his active duty service.

In light of the foregoing, the Veteran is entitled to direct service connection for his right foot disability on a direct basis.  



ORDER

Entitlement to service connection for a right hand disability, claimed as fingertips of the second and third digits of the right hand, is denied.

Entitlement to service connection for a right toe disability, claimed as right big toe pain, to include as due to a service-connected disability, is denied.

Entitlement to service connection for a right leg disability manifested by radiating pain down the lower back to the right leg and bottom of right foot, claimed as possible sciatica or neuropathy, to include as due to a service-connected disability, is denied.

Entitlement to service connection for a right foot disability is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


